Bleckley, Chief Justice.
The sole question argued in this case by the plaintiff in error was, as to the right to redeem, notwithstanding that the statute had been pursued as to making a deed, filing the same in the clerk’s office, and selling the land under a judgment, in terms of §1970 of the code. That section provides that, “when any judgment shall be ren*18dered. in any of the courts of this State upon any note or other evidence of debt, which such conveyance of realty was made and intended to secure, it shall and may be lawful for the vendee to make and file, and have recorded in the clerk’s office of the superior court of the county wherein the land lies, a good and sufficient deed of conveyance to the defendant for said land; and if the said obligor be dead, then his executor or administrator may, in like manner, make and file such deed without obtaining an order of the court for that purpose, whereupon the same may be levied on and sold under said judgment, as in other cases; provided that the said judgment shall take lien upon theland prior to any other judgment or encumbrance against the defendant.” In this case it appears that the sale took place in 1879; that the proceeds were sufficient to pay off the debt; that the debtor was expelled from possession of the premises, and that no steps were taken to redeem or to recover possession until 1886; and this offer to redeem was delayed till the trial of the ejectment cause in 1887, more than seven years after the sale took place. "Wo think it was entirely too late; indeed we know of no law which recognizes the right of a debtor to redeem at all after the statute has been pursued to a conclusion and the debt paid off from the proceeds of the property. We were referred to Broach vs. Barfield, 57 Ga. 601, as a case which gives countenance to the supposed right; but it is not in point. The other eases cited are, Sugart vs. Mays, 54 Ga. 554; Carswell vs. Hartridge, 55 Ga. 414; Isaacs vs. Tinley, 58 Ga. 457; West vs. Bennett, 59 Ga. 507; Carter vs. Gunn, 64 Ga. 651; Thaxton vs. Roberts, 66 Ga. 704; Dykes vs. McVay, 67 Ga. 504; Oellrich vs. Georgia Railroad, 78 Ga. 389; Owen vs. Gibson, 74 Ga. 465; but from none of these can the right to redeem be deduced in the state of circumstances shown to exist in the present case. We think the title, legal and equi*19table, of the creditor, became complete and indefeasible when, after pursuing the statute, he obtained the sheriff’s deed conveying to him as a purchaser at the official sale the property now in dispute.
The court did not err in refusing to grant a new trial.
Judgment affirmed.